Exhibit 10.16

 

MURPHY OIL CORPORATION

﻿

TIME-BASED RESTRICTED STOCK UNIT - STOCK SETTLED

GRANT AGREEMENT

﻿

﻿

 

 

 

 

 

Time-Based

Restricted Stock Unit Award Number

Name of Grantee

 

 

Number of Restricted Stock Units Subject to this Grant

 

 

 

[[GRANTNUMBER]]

[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]

[[UNITSGRANTED]]

 

 

 

﻿

This Time-Based Restricted Stock Unit Award (the “Award”) is granted on and
dated [●] (the “Grant Date”), by Murphy Oil Corporation, a Delaware corporation
(the “Company”), pursuant to and for the purposes of the 2018 Long-Term
Incentive Plan (the “Plan”).  Any terms used herein and not otherwise defined
shall have the meanings set forth in the Plan.

﻿

This Agreement is subject to the following terms and provisions:

﻿

1.    The Company hereby grants to the individual named above (the “Grantee”) an
Award of Time-Based Restricted Stock Units each equal in value to one share of
Common Stock of the Company.  This Award constitutes a right to receive Shares
in the future and does not represent any current interest in the Shares subject
to the Award.

﻿

2.    This Award is subject to the following vesting and time lapse
restrictions:

﻿

(a)    In accordance with the Plan, this Award will fully vest and Shares will
be issued, less any Shares deducted for applicable withholding taxes, without
restrictions, on the [●] anniversary of the Award (the “Vesting Date”). This
award shall not vest whenever the delivery of Shares under it would be a
violation of any applicable law, rule or regulation.

(b)    In the event that the Grantee’s employment terminates any time prior to
the Vesting Date,  except for reason of death, disability, or retirement, or as
a result of a Qualifying Termination of Employment following a Change in
Control,  he/she will forfeit all units pursuant to this Award.

(c)    In the event of the Grantee’s death, disability, or retirement prior to
the Vesting Date, the Grantee will receive the pro-rata number of units earned
based upon the number of months worked pursuant to this Award up to the date of
the death, disability, or retirement event.  The Grantee will be paid his/her
Shares, less any Shares deducted for applicable withholding taxes, as soon as
reasonably practicable following death, disability, or retirement.

(d)    If the Grantee is not an employee of the Company who is the Chief
Executive Officer (“CEO’), who reports directly to the CEO, or is a Named
Executive Officer at any time during the period beginning on the Grant Date and
ending on the date on which a Change in Control occurs, this Award will fully
vest and 100 percent of the Time-Based Restricted Stock Units will be deemed to
be earned and Shares will be issued, less any Shares deducted for applicable
withholding taxes, without restrictions, upon the occurrence of a Change in
Control (as such term is defined in the Plan); provided, however, that no
issuance of Shares will be made until the Vesting Date unless the Change in
Control also qualifies as a change in the ownership or effective control of
Murphy Oil Corporation, or in the ownership of a substantial portion of its
assets, as determined under Section 409A of the Internal Revenue Code.

(e)    If the Grantee is an employee of the Company who is the Chief Executive
Officer (“CEO’), who reports directly to the CEO, or is a Named Executive
Officer at any time during the period beginning on the Grant Date and ending on
the date on which a Change in Control occurs, this Award will fully vest and 100
percent of the Time-Based Restricted Stock Units will be deemed to be earned and
Shares will be issued in full, without restriction, as of the date of the
Qualifying Termination of Employment. “Qualifying Termination of Employment”
means the termination of the Grantee’s employment within the two-year period
immediately following a Change in Control (x) by the Company or any of its
affiliates without Cause or (y) by the Grantee for Good Reason.  Upon a
Qualifying Termination of Employment, Shares will be issued as soon as
reasonably practicable following the date of the Qualifying Termination of
Employment, less any Shares deducted for applicable withholding taxes.





 

--------------------------------------------------------------------------------

 

 



(f)    For purposes of this Award, “Cause” means the occurrence of any of the
following:

﻿

(i) Any act or omission by the Grantee which constitutes a material willful
breach of the Grantee’s obligations to the Company or any of its affiliates or
the Grantee’s continued and willful refusal to substantially perform
satisfactorily any duties reasonably required of the Grantee, which results in
material injury to the interest or business reputation of the Company or any of
its affiliates and which breach, failure or refusal (if susceptible to cure) is
not corrected (other than failure to correct by reason of the Grantee’s
incapacity due to physical or mental illness) within thirty (30) days after
written notification thereof to the Grantee by the Company; provided that no act
or failure to act on the Grantee’s part shall be deemed willful unless done or
omitted to be done by the Grantee not in good faith and without reasonable
belief that the Grantee’s action or omission was in the best interest of the
Company or its affiliates;

(ii) The Grantee’s commission of any dishonest or fraudulent act, which has
caused or may reasonably be expected to cause a material injury to the interest
or business reputation of the Company or any of its affiliates;

(iii) The Grantee’s plea of guilty or nolo contendere to or conviction of a
felony under the laws of the United States or any state thereof or any other
plea or confession of a similar crime in a jurisdiction in which the Company or
any of its affiliates conducts business; or

(iv) The Grantee’s commission of a fraudulent act or participation in misconduct
which leads to a material restatement of the Company’s financial statements.

(g)    For purposes of this Award, “Good Reason” means the occurrence of any of
the following:

(i) Any material diminution in the Grantee’s title, status, position, the scope
of duties assigned, responsibilities or authority, including the assignment to
the Grantee of any duties, responsibilities or authority in any manner adverse
to the Grantee or inconsistent with the duties, responsibilities and authority
assigned to the Grantee prior to a Change in Control;

(ii) Any reduction in the Grantee’s base salary, annual target cash bonus
opportunity or long-term incentive award opportunity immediately prior to a
Change in Control;

(iii) A relocation of more than fifty  (50) miles from the location of the
Grantee’s principal job location or office prior to a Change in Control; or

(iv) Any other action or inaction that constitutes a material breach by the
Company or any of its affiliates of any employment or similar agreement pursuant
to which the Grantee provides services to the Company or any of its
affiliates; provided, that the Grantee provides the Company with a written
notice of termination indicating the Grantee’s intent to terminate his or her
employment for Good Reason within ninety (90) days after the Grantee becoming
aware of any circumstances set forth above, that the Grantee provides the
Company with at least thirty (30) days following receipt of such notice to
remedy such circumstances, and, if the Company fails to remedy such
circumstances during such thirty (30) day period, that the Grantee terminates
his or her employment no later than sixty (60) days after the end of such thirty
(30) day period.

3.    In consideration of the grant to the Grantee of this Award, the Grantee
agrees that,  during the period beginning on the date of the termination of the
Grantee’s employment for any reason, including retirement or any voluntary
resignation (the “Termination Date”) and ending on the first anniversary of the
Termination Date,  the Grantee will not, without the Company’s express written
consent, (i) directly or indirectly solicit, induce or attempt to induce any
employees, agents or consultants of the Company or its subsidiaries or
affiliates to do anything from which the Grantee is restricted by reason of this
Award; (ii) directly or indirectly solicit, induce or aid others to solicit or
induce any employees, agents or consultants of the Company or any of its
subsidiaries or affiliates to terminate their employment or engagement with the
Company or any of its subsidiaries or affiliates and/or to enter into an
employment, agency or consultancy relationship with Grantee or any other person
or entity with whom Grantee is affiliated; or (iii) own, manage, operate,
control, render service to, or participate in the ownership, management,
operation or control of any Competitor (as defined below) anywhere in the United
States or in any non U.S. jurisdiction in which the Company is engaged or plans
to engage in business as of the Termination Date; provided, however, that
Grantee will be entitled to own shares of stock of any corporation having a
class of equity securities actively traded on a national securities exchange or
the Nasdaq Stock Market which represent, in the aggregate, not more than 1% of
such corporation’s fully-diluted shares.  For purposes of this Award,
“Competitor” means any company, other entity or association or individual that
directly or indirectly is engaged in (i) the business of oil or gas exploration
or production or (ii) any other business in which the Company or any of its
subsidiaries is engaged as of the Termination Date.





--------------------------------------------------------------------------------

 

 



﻿

4.    In the event of any relevant change in the capitalization of the Company
subsequent to the Grant Date and prior to the Award becoming vested, the number
of units subject to the Award will be equitably adjusted pursuant to the Plan to
reflect that change.

﻿

5.    This Award is not assignable except as provided under the Plan in the case
of death, and is not subject in whole or in part to attachment, execution or
levy of any kind.

﻿

6.    The Grantee shall have no voting rights with respect to Shares underlying
the units unless and until such Shares are reflected as issued and outstanding
shares on the Company’s stock ledger.

﻿

7.    The Grantee shall not be eligible to receive any dividends or other
distributions paid with respect to the Award during the Restricted Period. An
amount equivalent to these dividends and/or other distributions shall be paid to
the Grantee upon the issuance of Shares and payment of the Award. Any such
payment (unadjusted for interest) shall be made in whole Shares, valued as of
the date that this Award becomes vested, subject to any Shares deducted for
applicable withholding taxes.

﻿

8.    The Plan and this Agreement are administered by the Executive Compensation
Committee of the Board of Directors of Murphy Oil Corporation.  The Executive
Compensation Committee has the full authority to interpret and administer the
Plan consistent with the terms and provisions of the plan document.

﻿

﻿

 

 

Attest:

Murphy Oil Corporation

﻿

 

 

﻿

By

 

﻿



--------------------------------------------------------------------------------